United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3107
                                  ___________

Kenneth Shibley,                      *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
National Aeronautics and Space        * Eastern District of Arkansas.
Administration; Max Mobley, Deputy *
Director, Arkansas Department of      *
Correction; Donna Kingsland, R.N.,    * [UNPUBLISHED]
Grimes Unit, ADC; Newport Hospital, *
                                      *
            Appellees.                *
                                 ___________

                            Submitted: February 17, 2005
                               Filed: February 23, 2005
                                ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate Kenneth Shibley appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we

      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
conclude dismissal was proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                    -2-